DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to 09/24/2021 Amendment after Final and RCE.
Claims 2-5, 8-13, 16-19 are pending and examined.  Claim 1, 6-7, 14-15, 20-21 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 8-13, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification does not describe limitations “the logic layer comprising one or more bit line decoders each to control a group of the plurality of bit line portions to perform a memory operation, wherein when the memory operation comprises a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and and when the memory operation comprises a page erase operation, the group comprises one respective bit line portion associated with each of the plurality of bit lines and intersecting the one of the plurality of word lines” as recited in claim 2, lines 5-12. [Emphasis added].
Paragraph [0047] describes that the local bit line decoders 508 and 510 of FIG. 5 can be configured for either byte erase operation or page erase operation, but not both as recited.  [Emphasis added].
Same rejection applied to claim 10, lines 7-14 and claim 18, lines 8-15.
For purpose of examination, Examiner considers the limitation “and” as --or--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5, 8-13, 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 7,692,951 to Toda et al. (hereafter Toda).
Regarding independent claim 2, Toda teaches a memory device comprising: 
a memory array comprising a plurality of word lines (FIG. 18: WL0s, WL1s), a plurality of bit lines (FIG. 18 shows a global bus region 207, which comprises data lines 304 for read operation and write pulse signal lines 305 for write operation as shown in FIGS. 21 and 23), and a plurality of bit line portions (FIG. 18: bit line [portions] BL0s, BL1s and BL2s), wherein a plurality of memory see FIG. 10); and 
a logic layer disposed at least partially under the memory array (FIG. 18: read/write circuit 200), the logic layer comprising one or more bit line decoders (FIG. 18: shows BL-DEC/MUX 201-202 and local bus regions 205-206; FIG. 23 shows details of a BL-DEC/MUX 201 and local bus 205) each to control a group of the plurality of bit line portions to perform a memory operation, wherein when the memory operation comprises a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines (in this case, “0” write T-cell(s),  see FIG. 15 and 14:11-17 and 21:43-44), 
Regarding dependent claim 3, Toda teaches wherein each of the one or more bit line decoders is to decode a received memory address and select a corresponding group of the plurality of bit line portions based on the received memory address to perform the memory operation (column address CA is received as shown in FIG. 21, and corresponding group of bit line portions is selected with decoded signals S20-S23 as shown in FIG. 23).
Regarding dependent claim 4, Toda teaches wherein each of the one or more bit line decoders is to access one or more memory elements in a subset of the plurality of memory elements corresponding to at least one bit line portion in the corresponding group of the plurality FIG. 23: each BL-DEC/MUX selecting one pair from four pairs of bit lines BL0-/BL3, see 15:43-47).
	Regarding dependent claim 5, Toda teaches wherein each of the one or more bit line decoders is to activate a bit line gate to couple at least one bit line portion of the corresponding group of the plurality of bit line portions to a corresponding one of the plurality of bit lines (FIG. 23: e.g. with decoded signal S20 high, bit line pair BL0 and /BL0 are coupled to corresponding global bus via transistors QN51 and QN53) and to decouple one or more other bit line portions of the corresponding group of the plurality of bit line portions from the corresponding one of the plurality of bit lines (FIG. 23: e.g. with decoded signal S21-S23 low, bit line pairs BL1-BL3 and /BL1-/BL3 are decoupled to corresponding global bus via transistors QN52, QN54, QN55, QN57, QN56, QN58, see 15:43-47).
Regarding dependent claim 8, Toda teaches wherein the memory array comprises a plurality of memory layers (see FIG. 9).
Regarding dependent claim 9, Toda teaches wherein the logic layer is disposed at least partially in a periphery of the memory array (FIG. 20: read/write circuit region is underneath memory arrays).
Regarding independent claim 10, Toda teaches an apparatus comprising: 
a substrate (FIG. 20: substrate 10); 
a memory array formed above the substrate (FIG. 20: memory cell blocks 100), the memory array comprising a plurality of word lines (FIG. 18: WL0s, WL1s), a plurality of bit lines (FIG. 18 shows a global bus region 207, which comprises data lines 304 and write pulse signal lines 305 as shown in FIGS. 21 and 23), and a plurality of bit line portions (FIG. 18: BL0s, BL1s and BL2s), wherein a see FIG. 10); and 
a logic layer formed on the substrate (FIGS. 18 and 20: read/write circuit 200), the logic layer comprising one or more bit line decoders (FIG. 18: shows BL-DEC/MUX 201-202 and local bus regions 205-206; FIG. 23 shows details of a BL-DEC/MUX 201 and local bus 205) each to control a group of the plurality of bit line portions to perform a memory operation (FIG. 23: BL-DEC/MUX coupled to selected group of bit line portions BL0 to /BL3 as shown), wherein when the memory operation comprises a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines (in this case, “0” write T-cell(s),  see FIG. 15 and 14:11-17 and 21:43-44), 
Regarding dependent claims 11-13 and 16-17, see rejections applied to claims 3-5 and 8-9 above.
Regarding independent claim 18, Toda teaches an integrated circuit comprising: 
a logic layer formed on a substrate (FIGS. 18 and 20: read/write circuit 200 formed on substrate 10), the logic layer comprising one or more bit line decoders (FIG. 18: shows BL-DEC/MUX 201-202 and local bus regions 205-206; FIG. 23 shows details of a BL-DEC/MUX 201 and local bus 205
a memory comprising one or more layers formed above the substrate (FIG. 20: memory cell blocks 100 formed above substrate 10), the memory comprising an array comprising a plurality of word lines (FIG. 18: WL0s, WL1s), a plurality of bit lines (FIG. 18 shows a global bus region 207, which comprises data lines 304 and write pulse signal lines 305 as shown in FIGS. 21 and 23), and a plurality of bit line portions (FIG. 18: BL0s, BL1s and BL2s), wherein a plurality of memory elements are positioned at intersections of the plurality of word lines and the plurality of bit line portions (see FIG. 10), 
wherein the one or more bit line decoders are each to control a group of the plurality of bit line portions to perform a memory operation (FIG. 23: BL-DEC/MUX coupled to selected group of bit line portions BL0 to /BL3 as shown), wherein when the memory operation comprises a byte erase operation, the group comprises a number of bit line portions associated with one of the plurality of bit lines and intersecting one of the plurality of word lines (in this case, “0” write T-cell(s),  see FIG. 15 and 14:11-17 and 21:43-44), 
Regarding dependent claim 19, see rejection applied to claim 3 above.

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 9, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824